


EXHIBIT 10.46


Notice of Restricted Stock Award Grant


Participant:
<first_name> <middle_name> <last_name>



Employee ID:
<emp_id>



Company:
Visa Inc.

Notice:
You have been granted the following award of restricted shares of common stock
of the Company in accordance with the terms of the Visa Inc. 2007 Equity
Incentive Compensation Plan (the “Plan”) and the Restricted Stock Award
Agreement (“Agreement”) attached hereto.



Type of Award:     Restricted Stock


Grant ID:
<award_id>

Grant:
Grant Date: <award_date>
Number of Shares of Restricted Stock: <shares_awarded>



Period of Restriction:
The Period of Restriction applicable to those portions of the total number of
Shares of your Restricted Stock listed in the schedule below shall commence on
the Grant Date and shall lapse on the corresponding “Vesting Date” listed below.



Shares on Vesting Date    
<vesting_schedule>


However, in the event of your termination of employment due to your death,
Disability or without Cause (as each of those terms are defined in the
Agreement), the Period of Restriction will immediately lapse as to the full
number of shares of Restricted Stock. In addition, in the event of your
termination of employment due to Retirement (as defined in the Agreement), the
Period of Restriction will continue to lapse according to the vesting schedule
set forth above. Moreover, the Award and any Shares issued or cash payment(s)
made hereunder are subject to rescission and forfeiture during Participant’s
employment and for twelve (12) months after the later of Participant’s (i)
Termination or (ii) receipt of cash payment(s) or Shares hereunder if
Participant engages in Detrimental Activity during such periods, as described in
Section 5(f) below.


Acceptance:
To accept or reject your Restricted Stock award, please complete the on-line
form (“Accept or Reject Your Grant”) as promptly as possible, but, in any case,
within ninety (90) days after the Grant Date. If you accept your award you will
be deemed to have agreed to the terms and conditions set forth in this Agreement
and the terms and conditions of the Plan, all of which are made part of this
Agreement. Your Agreement is available to you online in your


1



--------------------------------------------------------------------------------




Schwab Equity Award Center (EAC) account via this link
https://www.schwab.com/public/eac/home.

























































2



--------------------------------------------------------------------------------






Visa Inc.
2007 Equity Incentive Compensation Plan
Restricted Stock Award Agreement
This Restricted Stock Award Agreement (this “Agreement”) dated as of the Grant
Date (the “Grant Date”) set forth in the Notice of Restricted Stock Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Visa Inc.
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.
1.Definitions.
Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).
2.Grant of the Restricted Stock.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Shares of Restricted Stock set forth in the Grant Notice (the “Restricted
Stock”).
3.Period of Restriction.
The Period of Restriction with respect to the Restricted Stock shall be as set
forth in the Grant Notice (the “Period of Restriction”). The Participant
acknowledges that an important and material purpose of this Agreement, as a
matter of the internal affairs of the Company, is to ensure that Participant’s
interests and those of the Company remain aligned. This is achieved by
Participant agreeing to avoid Detrimental Activity during the Period of
Restriction and for a period of twelve (12) months after Participant’s
Termination (as defined in the Plan). Avoidance of Detrimental Activity in
accordance with the terms of this Agreement is understood to be precondition to
entitlement and retention of any award under this Agreement. The Participant
acknowledges that prior to the expiration of the applicable portion of the
Period of Restriction, the Restricted Stock may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
(whether voluntary or involuntary or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)), other than by will or the laws of descent and distribution. Upon
the expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
theretofore subject to such expired Period of Restriction shall lapse, except as
may be provided in accordance with Section 11hereof. Notwithstanding the
foregoing, prior to the expiration of the applicable portion of the Period of
Restriction, the Restricted Stock may be transferred to the Participant’s former
spouse pursuant to a domestic relations order which is approved by the Company
in accordance with any procedures, and subject to any limitations, as the
Company may prescribe and subject to applicable law.
4.Evidence of Shares; Legend.
The Participant agrees that, in the Company’s discretion, the Participant’s
ownership of the Restricted Stock may be evidenced solely by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated stock transfer agent in the Participant’s name, which shall be
subject to a stop transfer order consistent with this Agreement and the legend
set forth below in this Section 4.
If, however, during the Period of Restriction the Restricted Stock is evidenced
by a stock certificate or certificates, registered in the Participant’s name,
the Participant acknowledges that upon receipt of such stock certificate or
certificates, such certificates shall bear the following legend and such other
legends as may be required by law or contract:

3



--------------------------------------------------------------------------------




“These shares have been issued pursuant to the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”) and are subject to forfeiture to Visa Inc. in
accordance with the terms of the Plan and an Agreement between Visa Inc. and the
person in whose name the certificate is registered. These shares may not be
sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of except in accordance with the terms of the Plan and said
Agreement.”
The Participant agrees that upon receipt of any such stock certificates for the
Restricted Stock the Participant shall deposit each such certificate with the
Company, or such other escrow holder as the Company may appoint, together with a
stock power endorsed in blank or other appropriate instrument of transfer, to be
held by the Company or such escrow holder until the expiration of the applicable
portion of the Period of Restriction.
Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 6
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
5.Termination.
(a)Death and Disability. Upon Termination of the Participant due to death or
disability (within the meaning of the Company’s, a Subsidiary’s or an
Affiliate’s long-term disability plan under which the Participant is covered
from time to time (“Disability”)), then the Period of Restriction shall
immediately lapse as to the full number of Shares of Restricted Stock.
(b)Retirement. Upon Termination of the Participant at or after the earlier of
(i) attainment of normal retirement eligibility under the generally applicable
retirement plan of the Company, a Subsidiary or an Affiliate under which the
Participant is covered in his or her home country; or (ii) attainment of age
sixty and five years of completed service and six months of service from the
date of grant (“Retirement”), then the Period of Restriction for any Restricted
Stock that remains unvested as of the date of such Termination shall continue to
lapse in accordance with the vesting schedule set forth in the Grant Notice.
(c)Without Cause. Upon Termination of the Participant by the Company, a
Subsidiary or an Affiliate without Cause (as defined below), whether prior to or
following a Change of Control, then the Period of Restriction shall immediately
lapse as to the full number of Shares of Restricted Stock. For the avoidance of
doubt, Section 15.1(a) of the Plan shall not apply to the Restricted Stock to
the extent such provision conflicts with this Section 5(c).
(d)Change of Control. If a Change of Control occurs, and, at any time prior to
the second (2nd) anniversary of the Change of Control, the Participant incurs a
Termination, either by the Company, a Subsidiary or an Affiliate without Cause
(as defined below), or by the Participant for Good Reason (as defined below),
then the Period of Restriction shall immediately lapse as to the full number of
Shares of Restricted Stock. For the avoidance of doubt, Section 15.1(b) of the
Plan shall not apply to the Restricted Stock to the extent such provision
conflicts with this Section 5(d).
(e)Other Terminations. Upon Termination of the Participant for any reason other
than due to death, Disability, Retirement, termination without Cause or
termination for Good Reason following a Change of Control, then all Restricted
Stock for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.
(f)Detrimental Activity. If, at any time during Participant’s employment by the
Company, any Affiliate or a Subsidiary or within the later of (i) twelve (12)
months after the Participant’s Termination (as defined in the Plan) or (ii)
twelve (12) months after Participant is delivered Shares or cash payment(s)
pursuant to this Award, Participant engages in any Detrimental Activity, then
the Company may rescind any portion of the Award distributed to the Participant
within the twenty-four (24) month period immediately prior to the Participant’s
engagement in Detrimental Activity and/or pursue any other remedies allowed
under applicable law. In the event of such a rescission, Participant’s then
outstanding Restricted

4



--------------------------------------------------------------------------------




Stock will be cancelled for no additional consideration by the Company and
Participant will have no rights in same, and Participant shall immediately repay
or return to the Company any cash payment(s) and Shares that have been paid or
issued to Participant by the Company pursuant to this Agreement within the
twenty-four (24) month period immediately prior to the Participant’s engagement
in Detrimental Activity. If any such Shares are no longer held by Participant
then Participant shall pay the Company a sum equal to the Fair Market Value of
the Shares at the time they were sold or otherwise conveyed to another party by
Participant. This Section 5(f) shall be construed to supplement, and not
contradict, replace or eliminate, any remedies available to the Company under
Section 14, or otherwise available under applicable law.
6.Taxes and Withholdings.
Upon the expiration of the applicable portion of the Period of Restriction, or
such earlier date on which the value of any Shares of Restricted Stock first
becomes includible in the Participant’s gross income for income tax purposes,
any taxes of any kind required by law to be withheld with respect to such Shares
shall be satisfied by the Company withholding Shares otherwise deliverable to
the Participant pursuant to the Restricted Stock award (provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income), pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, based
on the Fair Market Value of the Shares on the payment date. The Company, a
Subsidiary or an Affiliate may, in the discretion of the Committee, provide for
alternative arrangements to satisfy applicable tax withholding requirements in
accordance with Article XVII of the Plan.
Notwithstanding the immediately preceding paragraph, in the event the
Participant makes an election pursuant to Section 83(b) of the Code, or the
value of any Shares of Restricted Stock otherwise becomes includible in the
Participant’s gross income for income tax purposes prior to the expiration of
the applicable Period of Restriction, the Participant shall pay to the Company
in cash (or make other arrangements, in accordance with Article XVII of the
Plan, for the satisfaction of) any taxes of any kind required by law to be
withheld with respect to such Shares; provided, however, that pursuant to any
procedures, and subject to any limitations as the Committee may prescribe and
subject to applicable law, the Participant may elect to satisfy, in whole or in
part, such withholding obligations by tendering to the Company Shares owned by
the Participant (or the Participant and the Participant’s spouse jointly) and
purchased or held for the requisite period of time as may be required to avoid
the Company or any Subsidiary or Affiliate incurring an adverse accounting
charge, based on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate. In the event that the Participant elects immediate Federal
income taxation with respect to all or any portion of this award of Restricted
Stock pursuant to Section 83(b) of the Code, the Participant agrees to deliver a
copy of such election to the Company at the time such election is filed with the
Internal Revenue Service.
Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock, including the grant or vesting thereof, the
subsequent sale of Shares and the receipt of any dividends; or (b) commits to
structure the terms of the Restricted Stock or any aspect of the Restricted
Stock to reduce or eliminate the Participant’s (or his or her beneficiary’s)
liability for such tax.
7.Rights as a Shareholder.
The Participant shall have all rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to the Restricted Stock,
for record dates occurring on or after the Grant Date and prior to the date any
such Shares of Restricted Stock are forfeited in accordance with this

5



--------------------------------------------------------------------------------




Agreement, except that any dividends or distributions paid in Shares or other
securities (including, without limitation, any change in the shares of
Restricted Stock pursuant to Section 4.2 of the Plan) with respect to the
Restricted Stock shall, during the Period of Restriction, be deposited with the
Company or any holder appointed pursuant to Section 4 hereof, together with a
stock power endorsed in blank or other appropriate instrument of transfer, or
credited to the Participant’s book-entry account established under Section 4
hereof, as applicable, and shall be subject to the same restrictions (including,
without limitation, the Period of Restriction) as such Restricted Stock and
otherwise considered to be such Restricted Stock for all purposes hereunder.
8.No Right to Continued Employment.
Neither the Restricted Stock nor any terms contained in this Agreement shall
confer upon the Participant any rights or claims except in accordance with the
express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary or Affiliate, which right is
hereby expressly reserved, to modify or terminate the Participant’s employment
or service at any time for any reason. The Participant acknowledges and agrees
that any right to lapse of the Period of Restriction is earned only by
continuing as an employee of the Company or a Subsidiary or Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired or being granted the Restricted Stock
hereunder.
9.The Plan.
By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Subject to Section 5(c) of this
Agreement, in the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. The Plan and the prospectus describing the Plan can
be found on the Company’s Human Resources intranet site. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator.
10.Certain Defined Terms.
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vi)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.
(b)    “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of
Control; (ii) the assignment to the Participant of any duties inconsistent with
the Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties

6



--------------------------------------------------------------------------------




or responsibilities from those in effect immediately prior to such Change of
Control or any action by the Company that results in a diminution in any of the
foregoing from those in effect immediately prior to such Change of Control, or
(iii) the Company, a Subsidiary or an Affiliate requires the Participant to
change the Participant’s principal location of work to a location that is in
excess of fifty (50) miles from the location thereof immediately prior to the
Change of Control. Notwithstanding the foregoing, a Termination by a Participant
for Good Reason shall not have occurred unless (i) the Participant gives written
notice to the Company, a Subsidiary or an Affiliate, as applicable, of
Termination within thirty (30) days after the Participant first becomes aware of
the occurrence of the circumstances constituting Good Reason, specifying in
reasonable detail the circumstances constituting Good Reason, and (ii) the
Company, the Subsidiary or the Affiliate, as the case may be, has failed within
thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason.
(c)     “Detrimental Activity” means: (i) providing services or material
assistance to any payments business that is in competition with the payments
business of the Company in the United States or any other country where the
Company does business; (ii) soliciting or knowingly inducing a Company customer
that Participant had material dealings with or was provided confidential
information about while employed with the Company to cease or reduce doing
business with the Company or to divert a business opportunity related to the
Company’s line of business to another party; or, (iii) soliciting or knowingly
inducing an employee of the Company that Participant gained knowledge of while
employed with the Company to leave the employment of the Company. Detrimental
Activity is not intended to include (i) duly authorized activity undertaken for
the benefit of the Company in the ordinary course of Participant’s employment
duties for the Company, (ii) employment with an independently operated
subsidiary, division, or unit of a diversified corporation so long as the
independently operated business unit at issue is truly independent and does not
compete in any way with the Company; or, (iii) holding a passive and
non-controlling ownership interest of less than 5% of the stock or other
securities of a publicly traded company.
11.Compliance with Laws and Regulations.
(a)    The Restricted Stock and the obligation of the Company to deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.
(b)    It is intended that the Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.
(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold;

7



--------------------------------------------------------------------------------




or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto.
12.Notices and Consent to Service of Process.
Any notice or other communication provided for hereunder shall be made in
writing and deemed given (a) three days after being deposited in the U.S. mail,
first class, postage prepaid, certified receipt requested, or (b) when delivered
by a nationally recognized overnight courier which provides confirmation of
delivery. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company at 900 Metro Center Blvd,
Foster City, California 94404, Attention: Stock Plan Administration in the
Benefits Department, or such other address as the Company may from time to time
specify, and any notice that involves service of legal process on the Company
shall be directed to Company’s Registered Agent for purposes of service of legal
process. All notices and service of legal process to the Participant shall be
addressed to the Participant at the Participant’s last known address in the
Company’s records or such forwarding address as Participant may provide to the
Company in writing and in accordance with this Section 12.
13.Other Plans.
The Participant acknowledges that any income derived from this Restricted Stock
award shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
14.Clawback Policy.
Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation, Restricted Stock granted and/or Shares issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s Clawback Policy, as it may
be amended from time to time (the “Policy”). The Participant agrees and consents
to the Company’s application, implementation and enforcement of (a) the Policy
or any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are permitted under the Policy any similar
policy (as applicable to Participant) or applicable law without further consent
or action being required by the Participant. To the extent that the terms of
this Agreement and the Policy or any similar policy conflict, then the terms of
such policy shall prevail.
15.     Rights of Participant.
In accepting the grant, the Participant acknowledges that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)     the grant of Restricted Stock is voluntary and occasional and does not
create any contractual or other right for the Participant or any other person to
receive future grants, or benefits;
(c)     all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d)     the Restricted Stock grants do not constitute compensation of any kind
for services of any kind rendered to the Company, its Affiliates and /or
Subsidiaries, and are not part of the terms and conditions of the Participant’s
employment;

8



--------------------------------------------------------------------------------




(e)     no provision of this Agreement or the Restricted Stock granted hereunder
shall give the Participant any right to continue in the employ of the Company or
any Affiliate or Subsidiary, create any inference as to the length of employment
of the Participant, affect the right of an employer to terminate the employment
of the Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan);
(f)     if the Participant ceases to be an employee of the Company or any
Affiliate or Subsidiary for any reason, the Participant shall not be entitled by
way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate the Participant for the loss of any rights under
this Agreement or the Plan;
(g)     notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Participant’s employment for any reason other
than a termination pursuant to which accelerated or continued lapsing of
restrictions occurs as provided in Section 5 hereof, the Participant’s right to
receive Restricted Stock and vest in Restricted Stock under the Plan, if any,
will terminate immediately on the date that the Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); and
(h)     notwithstanding any provisions in this Agreement, the Restricted Stock
granted hereunder shall be subject to any special terms and conditions for
Participant’s country set forth in the Addendum, attached hereto as Exhibit A.
Moreover, if Participant relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.
16. Data Protection.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c)     The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. The Participants authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his participation in the
Plan. The Participant understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Participant understands, however, that refusing or
withdrawing his consent may affect his ability to participate in the Plan.
17. Choice of Law and Forum / Consent to Jurisdiction.
In order to maintain uniformity in the interpretation of this Agreement across
the Company’s operations in many different locations, the parties have expressly
agreed that this Agreement

9



--------------------------------------------------------------------------------




shall be governed by and enforced under the laws of the State of Delaware,
without regard to any contrary principles of conflict of laws of Delaware or
another state. The parties further agree that any legal action, suit or
proceeding arising from or related to this Agreement shall be instituted
exclusively in a state or federal court of competent jurisdiction located in
Delaware. The parties consent to the personal jurisdiction of such Delaware
courts over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in Delaware
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of Delaware.







10

